Exhibit 10.18

September 5, 2012

Craig H. Factor

Dear Craig,

I am pleased to offer you a position with Audience, Inc. (the “Company”), as our
Vice President, General Counsel, and Secretary, reporting to me. If you decide
to join us, your base salary will be $225,000 per year which will be paid
semi-monthly in accordance with the Company’s normal payroll procedures. You
will also be eligible for a performance-based bonus target of $101,250 annually,
prorated for the remainder of this calendar year, which will be subject to the
terms and conditions of the Company’s executive bonus plan. After 2012, your
bonus target percentage will be set by the Company’s Compensation Committee on
an annual basis.

The Company will provide you with the opportunity to participate in the standard
benefit plans currently available to other similarly situated employees, subject
to any eligibility requirements imposed by such plans. You will be entitled to
accrue up to 15 days of paid vacation per calendar year, pro-rated for the
remainder of this calendar year. Your rate of vacation accrual will increase at
the rate of one vacation day per full year of employment. Vacation accrual is
capped at 25 days. Vacation may not be taken before it is accrued. You should
note that the Company may modify job titles, salaries and benefits from time to
time as it deems necessary.

In addition, if you decide to join the Company, we will recommend to our Board
of Directors or one of its committees after commencement of your employment that
you receive a grant of options to purchase 85,000 shares of Audience’s Common
Stock, and your grant will be subject to the approval of the Board or its
committee. Your option grant will be priced in accordance with our equity
incentive plan and our policies governing stock option grants. 25% of the shares
subject to the option shall vest 12 months after the date your vesting begins,
subject to your continuing employment with the Company, and no shares shall vest
before such date. The remaining shares shall vest monthly over the next 36
months in equal monthly amounts subject to your continuing employment with the
Company. This option grant shall be subject to the terms and conditions of the
Company’s Stock Option Plan and Stock Option Agreement, including vesting
requirements. No right to any stock is earned or accrued until such time that
vesting occurs, nor does the grant confer any right to continue vesting or
employment.

The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks’ notice.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated. Additionally and as a condition to your acceptance of this offer,
you must be a licensed member of the State-Bar of California and your license
must be active and in good standing. During the term of your employment, you
will be expected to maintain active membership in the State Bar of California.



--------------------------------------------------------------------------------

As a result of the senior level nature of your role, you will be offered a
Company standard Indemnification Agreement and will be expected to comply with
all reporting and regulatory requirements related to the Company’s status as a
publicly traded company. You acknowledge that upon your appointment as Vice
President, General Counsel, and Secretary, you will become subject to Section 16
of the Securities Exchange Act of 1934, as amended. In addition, you will agree
to comply with any “lock up” agreements that the Company may have in place with
respect to the Company’s shares as a result of the Company’s recent public
offering. In addition, at the time you commence employment you will be provided
with severance and change of control benefits as delineated in the attached
Change of Control and Severance Agreement, subject to your signed acceptance of
the terms of the Agreement.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of any of your former
employers, and that in performing your duties for the Company you will not in
any way utilize any such information.

As a Company employee, you will be expected to abide by the Company’s rules and
standards.

Specifically, you will be required to sign an acknowledgment that you have read
and that you understand the Company’s rules of conduct which are included in the
Company Handbook.

As a condition of your employment, you are also required to sign and comply with
an At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of Company proprietary information. In the event of any dispute
or claim relating to or arising out of our employment relationship, you and the
Company agree that (i) any and all disputes between you and the Company shall be
fully and finally resolved by binding arbitration, (ii) you are waiving any and
all rights to a jury trial but all court remedies will be available in
arbitration, (iii) all disputes shall be resolved by a neutral arbitrator who
shall issue a written opinion, (iv) the arbitration shall provide for adequate
discovery, and (v) the Company shall pay ail but the first $125 of the
arbitration fees. Please note that we must receive your signed Agreement before
your first day of employment.

To accept the Company’s offer, please sign and date this letter in the space
provided below. A duplicate original is enclosed for your records. This letter,
along with any agreements relating to proprietary rights between you and the
Company, set forth the terms of your employment with the Company and supersede
any prior representations or agreements including, but not limited to, any
representations made during your recruitment, interviews or pre-employment
negotiations, whether written or oral. This letter, including, but not limited
to, its at-will employment provision, may not be modified or amended except by a
written agreement signed by an Executive of the Company and you. This offer of
employment will terminate if it is not accepted, signed and returned by Friday,
September 7, 2012.

I look forward to your favorable reply and to working with you at Audience, Inc.

Regards,

 

/s/ Peter Santos

Peter Santos President and CEO

Agreed to and accepted:

 

Signature:  

/s/ Craig Factor

Printed Name:   Craig Factor Date Signed:   9/5/2012 Anticipated Start Date  
9/12/2012

Enclosures

Duplicate Original Letter

At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement

Indemnification Agreement

Executive Change of Control & Severance Agreement